Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 22-41 are allowable.
Regarding independent claims 22, 29, and 35, the applicant's arguments filed 07/11/2022 have been fully considered and found persuasive.  Hence, the subject matters of independent claims 22, 29, and 35 are allowable over the prior arts of record.  Accordingly, all dependent claims of independent claims 22, 29, and 35 are also allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 22 (similarly to claims 29 and 35), it discloses a method, comprising: providing one or more application programming interfaces (APIs) to clients of a provider network, wherein the clients are external to the provider network; receiving input, from one of the clients external to the provider network via an API of the one or more APIs, requesting to link a client resource in the provider network, but not in a given client virtual network within the provider network, to one or more resources in the given client virtual network within the provider network, and responsive to the input: configuring the given client virtual network to route particular network packets between the one or more resources and the client resource in the provider network; and linking the client resource to the given client virtual network according to input received via the API, wherein the linking adds a private network address of the client resource to one or more route tables and to an access control list of the given client virtual network so that the client resource can access the one or more resources. 
These claimed features contain particular communications between the network entities as well as specific procedures for obtaining, configuring, and linking specific contents of such communications that are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claims 29 and 35, hence, these claimed features of claims 29 and 35 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465